1 Ply Gem IndustriesDec. 4, 2007 2 Disclaimer These slides contain (and the accompanying oral discussion will contain) “forward-lookingstatements” within the meaning of the Private Securities Litigation Reform Act of 1995. Suchstatements involve known and unknown risks, uncertainties and other factors that could causethe actual results of the Company to differ materially from the results expressed or implied bysuch statements, including general economic and business conditions including pricingpressures and changes in material and energy costs, conditionsaffecting the industriesserved by the Company and its subsidiaries, conditions affecting the Company’s customersand suppliers, competitor responses to the Company’s products and services, the overallmarket acceptance of such products and services, the identification, completion andintegration of acquisitions and other factors disclosed in the Company’s periodic reports filedwith the Securities and Exchange Commission. Consequently such forward looking statementsshould be regarded as the Company’s current plans, estimates and beliefs. The Company doesnot undertake and specifically declines any obligation to publicly release the results of anyrevisions to these forward-looking statements that may be made to reflect any future events orcircumstances after the date of such statements or to reflect the occurrence of anticipated orunanticipated events. 3 Approximately 7000 associates Over 8 million sq. ft. of mfg. space 23 manufacturing facilities Over 1.5 billion in Sales Ply Gem’s profile: 4 Provider of branded products fornewconstruction and home improvementmarkets sold through many channels ofdistribution covering most price points #1 in Aluminum accessories #1 in Vinyl Railing Leading position In Vinyl Windows #2 market share In Vinyl Siding Ply Gem’s market overview: 5 With investments in a variety of well managed growth companies Caxton-Iseman invests private capital rather than pensionor insurance funds so short term IRR’s are secondary. Conservative Growth Long term investor $2 Billion dollar PEarm of Hedge Fund Caxton-Iseman is interested in reinvesting in their portfoliocompanies for add on acquisitions and growth opportunities. Ply Gem’s financial partner is Caxton-Iseman: 6 45% 3% 52% Windows and Doors Fence and Rail Siding & Accessories New Products Ply Gem’s product mix: 7 42% 1% 57% Remodel and Repair Commercial New Construction Exported 1% Ply Gem’s customer mix: 8 New Construction Windows Fence and Rail Siding & Accessories Remodel & Repair Windows Ply Gem’s leading brands: 9 Customers Operational Excellence Facilities Efficient Mfg. Ply Gem •Customer focused •Recognized for outstanding service/lead times •Strong brandsGPAlcoaMasticMW…Alenco •Siding plants most efficient in industry •Virtual facility strategy •DFT/Lean mfg. techniques •Low cost •Vertical integration Ply Gem’s competitive advantage: Windows 11 Vinyl demand remains strong but differentiation between value and premiumvinyl products eroding.Premium products must deliver desired features. Residential Window Market Share by Material 2009F 2005 2000 Source:2003 & 2006 WDMA/AAMA industry report - Ducker Research Co. Market Overview Windows: 12 EntryLevel Aluminum Entry Level Vinyl SH 3700 4700 4800 1100 Mid Range Vinyl SH/DH Top Line Vinyl SH/DH Twinseal Classic Mid Range Clad DH Mid Range Wood DH Jefferson 100/200 Jefferson 300/400 Freedom 600 Freedom 800 Ply Gem’s Window Platform: 13 Ply Gem’s window mfg. plants: Siding 15 ¨#2 vinyl siding manufacturer in North America ¨#1 Aluminum accessories manufacturer in North America ¨#2 Designer accents manufacturer in North America Other 2% Heartland 5% Crane 6% Royal 5% Alside 11% Certainteed/Norandex 35% Kaycan 7% Ply Gem29% US Vinyl Siding Marketshares Industry Consolidation Top 5 manufacturers have approximatelyan 88% share 1996:26/Top 5 50% 2007:9/Top 5 88% 3 of the top 4 (CertainTeed/Norandex,Alside and Kaycan) have companyowned distribution In the last 24 months: Ply Gem Industries acquired Alcoa HomeExteriors St. Gobain acquired Norandex/Reynolds Georgia Gulf acquired Royal Kaycan Acquired LP’s vinyl sidingbusiness Rollex exited vinyl siding Leading Market Positions 16 Metal Accessories 29% Vinyl Siding 65% Designer Accents 5% Decking & Railing 1% Sales by Product Category Sales by End Market Remodeling 51% New Construction 49% Combined Siding Overview: 17 Vinyl Siding Plant Metal Accessories Plant Injection Molding Plant Siding Group - manufacturing plants: 18 Market Share Trends by Siding Product Type 47 47 47 21 15 12 12 12 11 12 12 13 12 7 15 2 1 2 ’00’05‘10 ’00’05‘10 ’00’05‘10 ’00’05‘10 ’00’05‘10 ’00’05‘10 Vinyl Wood Stucco Brick FiberCement Metal & Misc. Vinyl siding remains the market share leader as fiber cement grows at the expense of wood. Source:Freedonia Group, Inc. 2006 Siding Market Overview The future Ply Gem 20 2004 2007 to Many Operating Companies Fewer Operating Companies Many Brands More Effective Brands Growth through acquisition Organic growth Division autonomy Synergy/cooperative activities Focus on ROIC Focus on Development of HR Focus on profit growth Focus on growth of sales &profits Build Greater Shareholder Value Ply Gem’s Strategic Evolution: 21 Continuous Improvement •Excellent customerservice •Measure •Brand management •New Products •Utilize technology •Improve diversity •Double digit growth •Safety •Low cost •High qualitystandard •Talent Management •Succession Plan •Empower Leverage Ply Gem’s strategic priorities: 22 One Siding Company One Window Company Third Leg of Stool The Brand you can build on The Brand behind the Brands: 23 Ply Gem has more than doubled its Sales since2004 and expects to do so again going forward. Ply Gem 5 year sales history: 24 Exterior Cladding Fence and Rail New ConstructionWindows Remodel and RepairWindows Market size Ply Gem Source: Management best estimates Market Opportunity 25 Pro Forma Financial Results 26 •MW Windows acquired for $320 million or 6.3x’s including $6.8 million of expected cost savings & synergies •Realized cost savings & synergies are in excess of $11.0 million August 2004, Ply Gem Acquired MW Windows Feb. 2006, Ply Gem Acquired Alenco Windows February 2004, Ply Gem Purchased by Caxton-Iseman Capital •Alenco Windows acquired for $121 million or 6.1x’s including $4.0 million of expected cost savings & synergies •$4.9 million of cost savings & synergies fully implemented Q207 Oct. 2006, Ply Gem Acquired AHE siding business •AHE business acquired for $305 million or 4.7x’s including $22.0 million of expected cost savings & synergies •Cost savings & synergies projected to be at least $38.3 million Demonstrated Ability to Integrate Strategic Acquisitions 27 •Successfully refinanced existing bank debt which resulted incash interest savings of over $4.0 million per year •CertainTeed’s vinyl window and patio door business acquired onSeptember 30, 2007 for a purchase price of $35.0 million •Provides window platform for servicing the western U.S. andexpands Ply Gem’s national window footprint Sept. 2007, Ply Gem Acquired CT Windows April 2007, Ply Gem Refinancing The Future of Ply Gem •Ply Gem is changing from a “Holding Company” to an “OperatingCompany” Demonstrated Ability to Integrate Strategic Acquisitions 28 • Expands Ply Gem’s national window footprint • Low risk alternative for expanding operations in the West versus green-fielding • Allows production to be shifted from the East to service Ply Gem’s existing West Coast customers • CT has balanced end market sales mix of 52/48 New-Construction versus R&R • Although this is a platform acquisition for Ply Gem, opportunities for synergies
